Citation Nr: 1524580	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder, depression, anxiety, and a mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned at a June 2014 Video Conference hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, depression, anxiety, and a mood disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2014); 38 C.F.R. § 3.159 (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2014). 

The VA Manual M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2014). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2014). 

The Veteran contends that she has a current psychiatric disability, including PTSD, that developed as a result of an unreported sexual assault by her commanding officer during active military service, and a miscarriage she suffered during active duty (war games) in 1985 or 1986.

Service treatment records are negative for any evidence of a psychiatric disability in service or at the time of the Veteran's discharge.  However, service treatment records do confirm that the Veteran had a pregnancy that was terminated in a miscarriage in August1986. The Board finds that service treatment records do verify that the Veteran suffered a miscarriage in 1986, during active duty.  Therefore, this particular stressor is conceded.  

Treatment records from Celeste Chambers A.P.N. with the Arkansas Regional Health Center, from May 2005 through March 2009 show that the Veteran was treated for bipolar disorder, depression, cannabis dependence, and alcohol dependence.  She was treated with medication and cognitive behavioral therapy.  She was given a differential diagnosis of bipolar I or II disorder, major depressive disorder and mood disorder.

January 2010 treatment records from the Central Arkansas Veterans Healthcare System note that the Veteran was referred for treatment there for bipolar disorder early in 2009.  During her evaluation she reported "a sense of unpardonable guilt
surrounding her becoming pregnant while in the military...and losing that child while being forced to participate in war games."  While participating in treatment for sexual trauma experienced later, the Veteran reported experiencing sexual harassment and abuse while in the military (prior to and after her pregnancy) as the cause of her PTSD symptoms.  She reported that she was coerced into having sex with a drill sergeant after he verbally abused/harassed her to the point that she asked to leave during basic training and feels she was harassed during her assignment after basic training and "set up" so that she would lose her baby and have to leave the military.  

The Veteran complained of nightmares, intrusive memories, irritability, hypervigilance, and a history of high risk behaviors (contributing to her rape in 1988), which the Advanced Practical Nurse (APN) who conducted the evaluation opined were  more likely than not due to her military trauma.  She was diagnosed at that time with bipolar disorder, history of marijuana abuse/dependence, in remission, and PTSD.  The APN opined that the Veteran's diagnosed PTSD and bipolar disorder were related to her reported military sexual trauma and miscarriage.  However, she did not provide a rationale for her opinion.  Therefore, the Board finds that the opinion is not enough, by itself, to grant the Veteran's claim for service connection.

The Veteran was afforded a VA examination in May 2010.  The examiner opined that there was not sufficient evidence from the examination to warrant a diagnosis of PTSD secondary to her miscarriage, and that her reported post- military stressor of a sexual assault was far more likely to be related to her noted PTSD symptoms.  The examiner also concluded that there was no evidence of another psychiatric disorder at that time, other than bipolar disorder, which had been diagnosed through the mental health clinic, but was not fully evaluated during the examination at that time.  As the examiner did not give an opinion on the etiology of the Veteran's bipolar disorder, the opinion is incomplete and therefore, inadequate for evaluation purposes.

A Disability Benefit Questionnaire was completed by another APN in February 2013.  The Veteran's noted stressors included coerced sexual activity with a superior officer, and suffering a miscarriage after being required to participate in war games (against profile).  She was diagnosed at that time with PTSD and bipolar disorder.  However, no opinion on the etiology of the diagnosed PTSD or bipolar disorder was provided.  Therefore, this report is also not sufficient, by itself, to grant the Veteran's claim.

The Veteran was afforded her most recent VA examination in May 2013.  The examiner concluded that based on an extensive chart review and clinical interview, there was not sufficient evidence to meet the diagnostic criteria for PTSD or any other mental disorder related to military service at that time.  The examiner also explained why he believed the earlier diagnoses of PTSD were inaccurate.  However, the examiner failed to provide an opinion on the etiology of the other psychiatric disorders, other than PTSD, diagnosed earlier during the appeal period, from 2005 to 2009.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  As such, the Board finds that the examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, the Board notes that VA Medical Center (VAMC) Central Arkansas treatment record records dated from August 2011 to October 2013, after the Veteran's May 2013 VA examination, show that the Veteran has received ongoing mental health treatment for PTSD, bipolar disorder, depression, anxiety, a mood disorder, cannabis abuse, cocaine abuse, and alcohol abuse.

The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms in service and a continuity of symptoms since, and that she has been diagnosed with and treated for psychiatric disorders, including PTSD, bipolar disorder, depression, an anxiety disorder, and a mood disorder.  The Veteran's reports of in-service psychiatric symptoms and continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5. 

The Board finds that the medical opinions of record are conflicting with regard to their diagnoses for the Veteran, and their conclusions as to the etiology of the diagnosed disorders.  Furthermore, the January 2010 APN opinion, May 2010 and May 2013 VA examiner opinions, and the February 2013 Disability Benefit Questionnaire are inadequate for the reasons noted above.

As such, the Board finds that an additional VA psychiatric examination is required to reconcile these various diagnoses, and to opine on the possible relationship between any acquired psychiatric disability demonstrated by the record and the Veteran's active duty military service.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

The Board also notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after February 2014.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD and/or any other psychiatric disability, including bipolar disorder, depression, anxiety, or a mood disorder bipolar disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder.

2.  The RO should also obtain any outstanding VA medical records dated from February 2014 to the present. 

3.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current acquired psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the VA examination report or in an addendum, and any indicated studies should be performed. 

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The in-service stressor involving a miscarriage in 1986, is conceded. 

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or the AMC should re-adjudicate Veteran's claim as one for entitlement to service connection for any acquired psychiatric disability, to include PTSD, bipolar disorder, depression, anxiety, and a mood disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a SSOC, given an appropriate opportunity to respond, and the case should thereafter be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

